Case 1:19-cv-21844-BB Document 31 Entered on FLSD Docket 02/24/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 19-cv-21844-BLOOM

 EDDIE BONET,

        Petitioner,

 v.

 STATE OF FLORIDA,

        Respondent.
                                        /

              ORDER GRANTING LEAVE TO APPEAL IN FORMA PAUPERIS

        THIS CAUSE is before the upon Petitioner Eddie Bonet’s (“Petitioner”) Motion to

 Proceed in Forma Pauperis on Appeal, ECF Nos. [26] & [28] (“Motion”). The Court has carefully

 considered the Motion, the record in this case, the applicable law, and is otherwise fully advised.

 For the reasons set forth below, Petitioner’s Motion is granted.

        Fundamental to our system of justice is that the courthouse doors will not be closed to

 persons based on their inability to pay a filing fee. Congress has provided that a court “may

 authorize the commencement, prosecution, or defense of any suit, action or proceeding, civil or

 criminal, or appeal therein, without prepayment of fees . . . therefor, by a person who submits an

 affidavit that includes a statement of all assets such [person] possesses that the person is unable to

 pay such fees.” 28 U.S.C. § 1915(a)(1); see Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305, 1306

 n.1 (11th Cir. 2004) (interpreting § 1915 to apply to all persons seeking to proceed in forma

 pauperis).

        Section 1915(a) requires a determination as to whether “the statements in the [applicant’s]
Case 1:19-cv-21844-BB Document 31 Entered on FLSD Docket 02/24/2021 Page 2 of 3

                                                                         Case No. 19-cv-21844-BLOOM


 affidavit satisfy the requirement of poverty.” Watson v. Ault, 525 F.2d 886, 891 (5th Cir. 1976).1

 An applicant’s “affidavit will be held sufficient if it represents that the litigant, because of his

 poverty, is unable to pay for the court fees and costs, and to support and provide necessities for

 himself and his dependents.” Martinez, 364 F.3d at 1307; see also Adkins v. E.I. DuPont de

 Nemours & Co., 335 U.S. 331, 339 (1948) (in forma pauperis status is demonstrated when, because

 of poverty, one cannot “pay or give security for the costs and still be able to provide himself and

 dependents with the necessities of life.”). The Department of Health and Human Services (“HHS”)

 poverty guidelines are central to an assessment of an applicant’s poverty. See Taylor v. Supreme

 Court of N.J., 261 F. App’x 399, 401 (3d Cir. 2008) (using HHS Guidelines as basis for § 1915

 determination); Lewis v. Ctr. Mkt., 378 F. App’x 780, 784 (10th Cir. 2010) (affirming use of HHS

 guidelines); see also Annual Update of the HHS Poverty Guidelines, 85 Fed. Reg. 3060 (Jan. 17,

 2020). Further, the § 1915 analysis requires “comparing the applicant’s assets and liabilities in

 order to determine whether he has satisfied the poverty requirement.” Thomas v. Chattahoochee

 Judicial Circuit, 574 F. App’x 916, 917 (11th Cir. 2014). Ultimately, permission to proceed in

 forma pauperis is committed to the sound discretion of the Court. See Camp v. Oliver, 798 F.2d

 434, 437 (11th Cir. 1986).

         To the extent that Petitioner is appealing the Court’s Order dismissing his petition for writ

 of habeas corpus, ECF No. [16], he may proceed in forma pauperis on appeal. Petitioner is

 currently incarcerated, and he swears in his Motion that he does not earn any wages and is currently

 unemployed. See ECF No. [28]. Petitioner has also attached a copy of his inmate account reflecting

 a current account balance of $0.00. ECF No. [29] at 2-4. Upon review of the HHS poverty

 guidelines and after examining Petitioner’s financial situation, the Court determines that he is


 1
  Pursuant to Boomer v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981), opinions of the Court of
 Appeals for the Fifth Circuit issued prior to October 1, 1981, are binding precedent in the Eleventh Circuit.

                                                      2
Case 1:19-cv-21844-BB Document 31 Entered on FLSD Docket 02/24/2021 Page 3 of 3

                                                                    Case No. 19-cv-21844-BLOOM


 unable to pay the required filing fee and thus qualifies for indigent status under § 1915.

        Accordingly, it is ORDERED AND ADJUDGED that Petitioner’s Motions to Proceed in

 Forma Pauperis on Appeal, ECF Nos. [26] & [28], are GRANTED.

        DONE AND ORDERED in Chambers at Miami, Florida, on February 24, 2021.




                                                   _________________________________
                                                   BETH BLOOM
                                                   UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Eddie Bonet
 #198738
 Calhoun Correctional Institution
 Inmate Mail/Parcels
 19562 SE Institution Drive
 Blountstown, FL 32424
 PRO SE




                                                  3
